Case 1:18-cv-00224-RAL Document 48 Filed 09/23/20 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MAURICE STEVENS, )
)
Plaintiff ) Case No. 1:18-cv-00224
)
Vv. )
) ;
DOUGLASS DICKEY, et al., ) RICHARD A. LANZILLO
) UNITED STATES MAGISTRATE JUDGE
Defendants )
) MEMORANDUM OPINION AND
) ORDER ON DEFENDANTS’ MOTION
) TO DISMISS
) [ECF NO. 42]

Plaintiff Maurice Stevens, an inmate incatcerated at the State Correctional Institution at
Forest (SCI-Forest), commenced this civil rights action against employees of the Pennsylvania
Department of Corrections (DOC) pursuant to 42 U.S.C. § 1983. In his Second Amended
Complaint, which is the operative pleading before the Court, Stevens asserts a First Amendment
right of access-to-courts claim and a state law negligence claim based upon the loss or destruction of
his personal property, including his legal documents. ECF No. 36. Presently before the Coutt is
Defendants’ Motion to Dismiss Stevens’ Second Amended Complaint pursuant to Rule 12(b)(6) of
the Federal Rules of Civil Procedure. ECF No. 42. For the reasons set forth below, the Court will

grant the Defendants’ motion.'

 

! "The patties have consented to the jurisdiction of the undersigned United States Magistrate Judge pursuant to 28
US.C. § 636. See ECF Nos. 4, 18, 47.
Case 1:18-cv-00224-RAL Document 48 Filed 09/23/20 Page 2 of 13

I. Procedural History

Because the Court has already addressed many of the issues raised in the Defendants’
motion in a prior Memorandum Opinion, a detailed examination of the procedural history of this
case is instructive. Stevens filed his original complaint against six defendants on August 22, 20187
ECF No. 3. In response to the Defendants’ initial Motion to Dismiss [ECF No. 12], filed on
November 27, 2018, Stevens sought leave to amend his complaint. ECF No. 23. The Court
granted Stevens’ motion and docketed his first Amended Complaint on February 1, 2019. ECF No.
24. The Defendants renewed their Motion to Dismiss on February 12, 2019 [ECF No. 25], and

Stevens responded with a brief in opposition on March 18, 2019.2 ECF Nos. 28, 30 (same).

This Court issued a Memorandum Opinion granting the Defendants’ Motion to Dismiss
Stevens’ Amended Complaint on September 30, 2019. ECF No. 32. The Coutt dismissed all of
Stevens’ claims with prejudice except his access-to-courts claim against Defendants Carter and
Dickey, which the court permitted Stevens a further opportunity to amend. Id, p. 10. The Court
explained that it “cannot say with certainty or as a matter of law that Plaintiffs access-to-courts
claim cannot be cuted by additional factual allegations. Therefore, the Court will allow Plaintiff one

final opportunity to amend in an effort to state a valid access-to-coutts claim.” Id. p. 10.

Although the Court had previously authorized Stevens’ filing of a further amended
complaint, on October 28, 2019, he filed a “Motion for Leave to File an Amended Complaint.”

ECF No. 34. On October 29, 2019, the Court granted the Stevens’ motion to the extent it

 

? These defendants were Security Lt. Douglass Dickey, Chief Grievance Coordinator Keri Moore, Superintendent
Michael Overmyer, Grievance Coordinator Lisa Reeher, Security Captain Charles Carter, and DOC Sectetary John E.
Wetzel.

3 Plaintiff requested that the court dismiss his claims against Wetzel, Moore, Ovetmyer, and Reeher so that he could
pursue a tort claim for the loss of his property against them in state court. He argued that he should be able to proceed
with his First Amendment access-to-courts claim against Dickey and Carter in this court.

2
Case 1:18-cv-00224-RAL Document 48 Filed 09/23/20 Page 3 of 13

requested leave to file “an Amended Complaint which states an access-to-coutts claim against
Defendants Douglass Dickey and Charles Carter”. ECF No. 35 (text-only order). Stevens’ Second
Amended Complaint, which the Clerk of the Court docketed on October 31, 2019, realleged his
access-to-courts claim against Defendants Dickey and Carter, but also added five new defendants:
“Petty, Jane/John Doe I, Beatty, Wilcox, and Jane/John Doe II”. ECF No. 36, p. 5. Additionally,
Stevens raised a new common law and “statutory” negligence claim against all Defendants for the

loss of his property. Id.
Il. Factual Allegations

The Court accepts as true the following factual allegations contained in Stevens’ Second
Amended Complaint for purposes of Defendants’ motion to dismiss. See US Express Lines Ltd. v.
Aliggins, 281 F.3d 383, 388 (3d Cir. 2002). On May 19, 2018, while Stevens was housed in the
Restricted Housing Unit (RHU), prison security personnel, Defendants Jane/John Doe I and
Jane/John Doe II, searched his cell and seized his personal property. ECF No. 36, p. 3. Thereafter,
Defendant Charles Carter — a security captain, and Defendant Douglass Dickey — a correctional
officer, “seized and maintained possession of the abovementioned property.” Id. A couple days
later, correctional officers Beatty and Wilcox escorted Stevens to the RHU property room where
they conducted an inventory of the previously seized property. Id., pp. 3-4. Stevens told them that
certain items were missing: clothing, food, hygiene products, petsonal items (including pictures of
family and friends), and legal documents (“discovery, trial transcript, sentencing transcript, briefs,
motions, and caselaw” pertaining to his criminal case). Id, p. 4. Beatty and Wilcox told him, “We
received yout property from the Security Department just like this[.] ... [W]e have what you see.”

Id.
Case 1:18-cv-00224-RAL Document 48 Filed 09/23/20 Page 4 of 13

Stevens alleges that without the missing legal documents, he was forced to file a defective
petition for leave to file a petition for allowance of appeal nunc pro tunc (“Petition’’) with the
Pennsylvania Supreme Court tn June 2018, and that had the Supreme Court granted the Petition, he
would have been able to challenge his conviction for murder in the thitd degree. Id, p. 5; ECF No.
43-1.* The Pennsylvania Supreme Court docket records that the Superior Court of Pennsylvania had
affirmed Stevens’ conviction on May 18, 2019. ECF No. 43-1. Stevens’ Petition requested leave to
present two legal issues for further review by the Pennsylvania Supreme Court: that his trial counsel
was ineffective for failing to object to the competency of a witness and that his trial counsel failed to
remedy the prosecution’s allegedly knowing use of false testimony. ECF No. 36, pp. 2~3, 5. The

Pennsylvania Supreme Court denied Stevens’ Petition on October 22, 2018. ECF No. 43-1.

TOL. Standards of Review

A. Motion to Dismiss

A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the complaint. Kost v. Kozakiewicy, 1 F.3d 176, 183 Gd Cir. 1993). In deciding a motion
to dismiss, the court is not opining on whether the plaintiff will be likely to prevail on the merits;
rather, the plaintiff must only present factual allegations “to raise a right to relief above the
speculative level.” Be// Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007) (citing 5 C. Wright & A.
Miller, Federal Practice and Procedure § 1216, pp. 235-236 (3d ed. 2004)). See also Ashcroft v. Iqbal, 556

US. 662 (2009)). A complaint should only be dismissed pursuant to Rule 12 (b)(6) if it fails to allege

 

* Pursuant to Fed. R. Evid. 201, the Court has taken judicial notice of certain facts concerning Stevens’ criminal and
appellate proceedings that are “not subject to reasonable dispute because [they] ... can be accurately and readily
determined from sources whose accutacy cannot reasonably be questioned.” Fed. R. Evid. 201(b); In re Congoleum Corp.,
426 F.3d 675, 679 3d Cit. 2005) (“We take judicial notice of the state court proceedings insofar as they ate relevant.”);
Mollett v. Leith, 2011 WL 5407359, at *2 (W.D. Pa. Nov. 8, 2011) aff'd sub nom. Mollett v. Leith, 511 Fed. Appx. 172 Gd Cir.
2013) (“A court may also take judicial notice of the docket in Plaintiffs underlying criminal trial.”). The Court may do so
on its own, “at any stage of the proceeding.” Fed. R. Evid. 201(d).

4
Case 1:18-cv-00224-RAL Document 48 Filed 09/23/20 Page 5 of 13

“enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570
(rejecting the traditional 12 (b)(6) standard established in Conley v. Gibson, 355 U.S. 41 (1957)). In
making this determination, the court must accept as true all well-pled factual allegations in the
complaint and views them in a light most favorable to the plaintiff. US Express Lines Lid. v. Higgins,

281 F.3d 383, 388 (3d Cir. 2002).

While a complaint does not need detailed factual allegations to survive a motion to dismiss,
it must provide more than labels and conclusions. Twombly, 550 U.S. at 555. A “formulaic recitation
of the elements of a cause of action will not do.” Id. (citing Papasan v. Allain, 478 U.S. 265, 286
(1986)). Moreover, a coutt need not accept inferences drawn by a plaintiff if they are unsupported
by the facts as set forth in the complaint. See Cakjornia Pub. Employee Ret. Sys. v. The Chubb Corp., 394
F.3d 126, 143 Gd Cir. 2004) (citing Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)).
Not must the Court accept legal conclusions disguised as factual allegations. Twombly, 550 U.S. at
555. See also McTernan v. City of York, Pennsylvania, 577 F.3d 521, 531 Gd Cir. 2009) (“The tenet that a
coutt must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.’’).

Expounding on the Twombly/ Iqbal line of cases, the Third Circuit has articulated the

following three-step approach:

First, the court must ‘tak[e] note of the elements a plaintiff
must plead to state a claim.’ Second, the court should
identify allegations that, ‘because they ate no more than
conclusions, are not entitled to the assumption of truth.’
Finally, ‘where there are well-pleaded factual allegations, a
court should assume their veracity and then determine
whether they plausibly give rise to an entitlement for
relief’
Case 1:18-cv-00224-RAL Document 48 Filed 09/23/20 Page 6 of 13

Burtch v. Milberg Factors, Inc., 662 F.3d 212,221 3d Cir. 2011) (quoting Santiago v. Warminster Twp., 629
F.3d 121, 130 Gd Cir. 2010)). This determination is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Igbal, 556 U.S. at 679.
B. Pro Se Pleadings

Pro se pleadings, “however inartfully pleaded,” must be held to “less stringent standards than
formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520-521 (1972). If the coutt can
reasonably read pleadings to state a valid claim on which the litigant could prevail, it should do so
despite failure to cite proper legal authority, confusion of legal theories, poor syntax and sentence
construction, ot litigant’s unfamiliarity with pleading requitements. Boag v. MacDougall, 454 U.S. 364
(1982); United States ex rel. Montgomery v. Bierley, 141 F.2d 552, 555 (3d Cir. 1969) (petition prepared by
a ptisoner may be inartfully drawn and should be read “with a measure of tolerance”); Smith v. US.
District Court, 956 F.2d 295 (D.C. Cir. 1992); Freeman v. Dep't of Corrections, 949 F.2d 360 (10th Cir.

1991).

IV. Analysis

A. The Second Amended Complaint Fails to Allege Facts Sufficient to State an
Access-to-Courts Claim.

Under the First and Fourteenth Amendments, prisoners retain a right of access to the
courts. Monroe v. Beard, 536 F.3d 198, 205 Gd Cit. 2008) (citing Lewis ». Casey, 518 U.S. 343, 346
(1996)). Where a ptisoner asserts that a defendant’s actions have inhibited his opportunity to
present a past legal claim, he must allege facts to show that: (1) he “suffered an ‘actual injury’ in that
[he] lost a chance to pursue a ‘nonfrivolous’ or ‘arguable’ underlying claim”; and (2) he has “no other
‘remedy that may be awarded as recompense’ for the lost claim other than in the present denial of
access suit.” Id. at 205-06 (quoting Christopher v. Harbury, 536 U.S. 403, 415 (2002)). The complaint

must “describe the underlying arguable claim well enough to show that it is ‘more than mete hope,’
Case 1:18-cv-00224-RAL Document 48 Filed 09/23/20 Page 7 of 13

and it must describe the ‘lost remedy.” Id. (quoting Christopher, 536 U.S. at 416-17). “[T]he
complaint should state the underlying claim in accordance with Federal Rule of Civil Procedure 8(a),
just as if it were being independently pursued, and a like plain statement should describe any

remedy available under the access claim and presently unique to it.” Christopher v. Harbury, 536 US.
403, 417-18, (2002). A plaintiff must also demonstrate that the denial of access caused the alleged
injury to occur. Tinsley v. Gloria, 369 Fed. Appx. 378, 381 Gd Cir. 2010) (citing Lewis, 518 US. at

352-54),

The first element of an access-to-courts claim is “actual injury,” which may “include a court
dismissal of a complaint [or] an inability to even file a complaint.” Booth v. King, 346 F.Supp.2d 751,
758 (W.D. Pa. 2004) (citing Less, 518 U.S. at 351). Other examples include “missed court dates,
missed filing deadlines, a denial of legal assistance to which he was entitled, or the loss of a case
which he should have won.” See Fortes v. Harding, 19 F.Supp.2d 323, 327 (M.D. Pa. 1998). ‘The sine
qua non of a “viable claim of interference with access to the courts is a showing by the inmate of
direct injury to [his] access to the courts.” Reynolds v. Wagner, 128 F.3d 166, 183 3d Cir. 1997)

G@nternal citations and quotations omitted).

Here, Stevens has failed to allege facts upon which a plausible inference of an actual injury
may be based. In granting Defendants’ prior motion to dismiss, the Court noted that “the sole
allegation regarding Plaintiffs access-to-courts claim is that Defendant Dickey ‘took, lost, destroyed’
certain unspecified ‘legal documents,’ and that as a result, Plaintiff was forced to file a defective
petition in the Pennsylvania Supreme Court based on his ‘actual innocence.” ECF No. 32, p. 6.
Stevens had failed, however, to provide any information concerning the nature of the proceedings or
their resolution, or how the alleged loss of his papers resulted in what otherwise would have been a

meritorious petition. Id, p. 6-7. This resulted in the claim’s dismissal.
Case 1:18-cv-00224-RAL Document 48 Filed 09/23/20 Page 8 of 13

In his Second Amended Complaint, Stevens has attempted to remedy this deficiency by
supplying additional details. In addition to providing greater clarity as to how his property went
missing, Stevens defines the missing legal documents-—a definition absent from his second
complaint—to include the following: “discovery, trial transcript, sentencing transcript, briefs,
motions, and caselaw” pertaining to his criminal case. Id. p.4. He also adds that his “defective
petition” presented two legal issues: that his trial counsel was ineffective for failing to object to the
competency of a witness and that his trial counsel failed to remedy the prosecution’s allegedly
knowing use of false testimony. Id, pp. 2-3, 5. He has not, howevet, supplied any details
concerning the potential merits of these underlying claims or explained how the loss of his legal

paperwork prevented him from effectively asserting them.

Read with the appropriate liberality owed to pro se pleadings, see, e.g., Haines, 404 U.S. at 520—
521; Grbbs, 116 F.3d 83 (3d Cir. 1997), the facts alleged here remain insufficient to state a claim.
Most critically, Stevens still has not explained how the loss of his papers resulted in what otherwise
would have been a meritorious petition. Several of his averments ate legal conclusions that are not
entitled to the presumption of truthfulness. For example, he states that he was made to file a
petition that “contained several different grossly inadequate, imptopet, and underdeveloped
issue(s) /question(s) for judicial review relative to the abovementioned two (2) legal claim(s), as a
direct result of him having not had the abovementioned legal items within his possession during said
P.A.A. filing period.” ECF No. 36, p. 5. The Second Amended Complaint alleges no facts
whatsoever to support these conclusoty allegations and does not explain how the missing

documents would have allowed him to file a metitotious Petition.

In Singleton v. Robinson, the Court of Appeals for the Third Circuit held that it was within the

trial court’s discretion to dismiss an access-to-coutts claim when the plaintiff did not “plead
Case 1:18-cv-00224-RAL Document 48 Filed 09/23/20 Page 9 of 13

nonconclusory allegations or produce any evidence that could show that the government falsified
any evidence, which was the basis for his motion for teconsidetation.” 679 Fed. Appx. 110, 113 Gd
Cir. 2017) (appeal from a motion for reconsideration). Here, Stevens alleges, without factual
support, that he presented to the Pennsylvania Supreme Court arguments that his trial counsel was
ineffective for failing to object to the prosecution’s use of false testimony during his criminal case.
As in Singleton, however, his pleading lacked factual allegations to support this legal conclusion.
Stevens need not cite trial transcripts or other evidence to state a claim. In the context of this case,
however, he must at least identify the witness, state the basis for the objection to his or her
competency, and allege facts to support a plausible inference that his counsel’s failure to object
presented a meritorious argument on appeal. Absent such allegations, the Second Amended
Complaint supports no “more than a metre hope” that the Pennsylvania Supreme Court would have
accepted his request for permission to appeal and reversed his conviction. Monroe, 536 F.3d at 205—

206.

Stevens’ conclusory allegation that the missing documents frustrated his ability to challenge
the state trial court’s failure to remedy the prosecution’s use of false testimony fairs no better.
Stevens does not identify the testimony at issue or allege factual support for the proposition that the
prosecution offered the testimony with knowledge of its falsity. The Second Amended Complaint
also offers no facts concerning how the trial court erred in failing to correct the prosecution’s use of
the testimony. The implausibility of Stevens’ claim is further highlighted by the fact that, before
submitting his Petition to the Pennsylvania Supreme Court, Stevens already had the opportunity to
raise the same issues before the Pennsylvania Superior Court, which the docket reflects affirmed
Stevens’ conviction. ECF No. 43-1. Without a factual basis to infer that Stevens had an “arguably
actionable claim,” Stevens has failed to state a valid access-to-courts claim. Id See also Angle v. Smeal,
2014 WL 4414917, at *5 (W.D. Pa. Sept. 5, 2014) (dismissing access-to-courts claim where “Plaintiff

9
Case 1:18-cv-00224-RAL Document 48 Filed 09/23/20 Page 10 of 13

merely [made] the bald assertion that he ‘lost his criminal case as a result to this theft of his
property”’).

Stevens has also failed to plead the second requirement of an access-to-courts claim: that
there was no further remedy available to him, see Lewis, 516 U.S. at 205—06, such as a petition for
reconsideration ot a rehearing. Indeed, Defendants correctly point out that when the Pennsylvania
Supreme Court dismissed his appeal on October 22, 2018, Stevens failed to file an application for
reconsideration within fourteen days of the denial as authorized by the Pennsylvania Rules of
Appellate Procedure. See ECF No. 43, p. 5 (citing Pa. R.A-P. 1123(b)). ‘This failure is confirmed by
the docket of the Pennsylvania Supreme Court. ECF No. 43-1? Stevens failure to pursue other
remedies to address errors during his criminal trial, specifically his failure to petition the
Pennsylvania Supteme Court for reconsideration, demonstrates that he cannot satisfy the second

element of an access-to-coutrts claim.

Thus, even assuming that Carter, Dickey, Petty, Beatty, Wilcox, Jane/John Doe I, and
Jane/John Doe II are responsible for the loss of the his legal papers, Stevens has failed to plead an
actual injury ot the unavailability of a further remedy, both of which are essential elements of his

claim. The Coutt will, therefore, dismiss his access-to-coutts claim against all defendants.

B. The Second Amended Complaint Also Fails to Allege the Personal Involvement of
Defendant Perty.

In addition to the overall failure of the Second Amended Complaint to state a viable access-
to-coutts claim, the Court notes that it also fails to allege the personal involvement of Defendant
Perry, a Unit Manager at SCI-Forest. As a legal conclusion, Stevens alleges that Perry was involved

in the loss of his personal property. However, he states no facts that tie Perry to the loss of his

 

3 Although the Defendants argue this goes to the “actual injury” prong of the claim, it lies better within the “no-further-
remedy” prong.

10
Case 1:18-cv-00224-RAL Document 48 Filed 09/23/20 Page 11 of 13

ptoperty. He fails to allege “enough facts to state a claim to relief that is plausible on its face,”
Twombly, 550 U.S. at 570, and the Court does not accept his legal conclusions as facts, see McTernan v.
City of York, Pennsylvania, 577 F.3d 521, 531 (3d Cir. 2009). Accordingly, the Court finds an

additional basis for the dismissal of the claim against Perry.°
C. Stevens’ Negligence Claims Are Dismissed for Lack of Subject Matter Jurisdiction.

Having dismissed Stevens’ only remaining federal claim, the Court declines to exercise
supplemental jurisdiction over his state law clatms. Stevens’ Second Amended Complaint added two
new claims, styled as Pennsylvania state statutory negligence and common law negligence. Both
claims appeat to be based on the same loss of property discussed above.’ A district court may
decline to exercise supplemental jurisdiction over state law claims if “the district court has dismissed
all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c). The Court of Appeals for the
Third Circuit has instructed, however, “where the claim over which the district court has otiginal
jurisdiction is dismissed before trial, the district court must decline to decide the pendent state claims
unless considerations of judicial economy, convenience, and fairness to the parties provide an
affirmative justification for doing so.” Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000) (quoting
Borough of West Mifflin v. Lancaster, 45 F.3d 780, 788 (3d Cir. 1995)) (emphasis in original). Finding

that no such considerations weigh in favor of this Court exercising supplemental jurisdiction, the

 

6 The Court also notes that Stevens improperly added five new defendants in his Second Amended Complaint: Perry,
Beatty, Wilcox, Jane/John Doe I, and Jane/John Doe IT. Addressing the previous motion to dismiss, the Court’s
directive was clear: “[I]he Court will allow Plaintiff one final opportunity to amend in an effort to state a valid access to
courts claim.” ECF No. 32, p. 10. When the Plaintiff filed a further motion to amend, the Court clarified on

October 29, 2019: he may file “an Amended Complaint which states an access-to-coutts claim against Defendants
Douglass Dickey and Charles Catter.” ECF No. 35 (text-only order) (emphasis added). Because the Court has found
that the Second Amended Complaint fails to state an access-to-courts claim against any of the defendants, no further
attention to this procedural issue is necessary.

7 Under the facts of this case, the closest constitutional analog to the negligence claims is a violation of the Due Process
Clause of the 14% Amendment. The Court already dismissed this 14% Amendment claim by priot Opinion and Order.
ECF No. 32, pp. 7-8.

11
Case 1:18-cv-00224-RAL Document 48 Filed 09/23/20 Page 12 of 13

Court will decline to exercise supplemental jurisdiction over the remaining state-law claims. See
Bright v. Westmoreland Cuty., 380 F.3d 729, 751 (3d Cit. 2004) (‘absent extraordinary circumstances,
where the federal causes of action ate dismissed|[,] the district court should ordinarily refrain from
exercising [supplemental] jurisdiction”). Therefore, Stevens’ negligence claims ate dismissed,

without prejudice.
D. Leave to Amend

The Third Circuit has instructed that if a civil rights complaint is vulnerable to dismissal for
failure to state a claim, the Court should permit a curative amendment, unless an amendment would
be inequitable or futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108 Gd Cir. 2002). This
instruction is equally applicable to pro se litigants and those represented by counsel. A/ston v. Parker,
363 F.3d 229, 235 (3d Cir. 2004). However, the court “‘need not provide endless opportunities for
amendment, especially where such opportunity already has been enjoyed.” Baker v. Moon Area Sch.
Dist. 2018 WL 40571719, at *8 (W.D. Pa. Aug. 27, 2018) (quoting Taylor v. Pilewski, 2008 WL
4861446, at *3 (W.D. Pa. Nov. 7, 2008)). Indeed, “it ... would be inequitable to require
Defendant|s], who already once [have] exhaustively and successfully defended Plaintiff's grievances,
to respond to a continuous stream of formal and informal attempted amendments.” Howser v.
Donahoe, 2013 WL 6838699, at *6 (W.D. Pa. Dec. 27, 2013), aff'd sub nom. Houser v. Postmaster General,

573 Fed. Appx. 141, 142 (Gd Cir. 2014).

In the instant case, Stevens has already taken advantage of multiple opportunities to amend
his pleading. ECF Nos. 24, 36. His repeated failures to allege enough facts to state a constitutional
violation and the docket of his state court criminal proceedings demonstrate that further
amendment is futile. See Blackstone v. Richter, 2013 WL 4766761, at *7 (W.D. Pa. Sept. 4, 2013)

(“Because Plaintiff was previously informed that his original complaint was deficient, and he filed an

12
Case 1:18-cv-00224-RAL Document 48 Filed 09/23/20 Page 13 of 13

Amended Complaint, the Court is not required to provide him with further leave to amend.”) (citing
Shelley v. Patrick, 481 Fed. Appx. 34, 36 Gd Cir. 2012)). Accordingly, Stevens’ claim pursuant to 42

U.S.C. §1983 will be dismissed with prejudice.
V. Conclusion

For the foregoing reasons, the Court will grant Defendants’ Motion to Dismiss Stevens’
Second Amended Complaint [ECF No. 42]. Stevens’ access-to-coutts claim will be dismissed with
prejudice, and his state law negligence claims will be dismissed without prejudice. An appropriate

otdet follows.

ORDER
Upon review, and for the reasons stated in the accompanying Memorandum Opinion, the
Defendant’s Motion to Dismiss Plaintiff's Second Amended Complaint [ECF No. 42] is hereby
GRANTED. Plaintiff's access-to-courts claim is dismissed, with prejudice. Plaintiffs state law
negligence claims are dismissed without prejudice. The Clerk of Coutt is ordeted to close this case.

Entered and Ordered this 23" day of September, 2020.

RICHARD A. LANZILLO
United States Magistrate Judge

13
